Citation Nr: 9926599	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-02 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher initial rating for service-connected 
spurring of the right calcaneal area, rated as 
noncompensable.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to July 
1997.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for spurring of 
the right calcaneal area.  The disability was rated as 
noncompensable, effective from August 1, 1997.  The veteran 
submitted a notice of disagreement in January 1998.  In 
February1998, a statement of the case was issued and the 
veteran filed his substantive appeal.   

In the August 1999 written brief presentation, the veteran's 
representative mentioned that the claim of service connection 
for a bilateral knee disability has not been resolved.  In 
the statement of the case, it was noted that the issue was 
being deferred since an examination was needed.  The 
examination was conducted in February 1998, but a decision 
has not been made.  Therefore, the Board refers the matter to 
the RO for the appropriate action.  


REMAND

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  Under appropriate 
circumstances, the duty to assist includes conducting a 
thorough and contemporaneous medical examination.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Given the 
considerations outlined below, the Board finds that a VA 
examination is in order.

Regarding the rating of orthopedic disabilities, the Board 
notes that in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that in evaluating a service-connected 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that a diagnostic code based on limitation of 
motion does not subsume 38 C.F.R. §§ 4.40 and 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.

Service connection is currently in effect for spurring of the 
right calcaneal area, rated as noncompensable under 
Diagnostic Codes 5015-5284 (1998).  Diagnostic Code 5015 is 
applicable to evaluations for benign new bone growths and 
indicates that such disabilities should be rated on the basis 
of limitation of motion of the affected parts, as 
degenerative arthritis.  Code 5284 contemplates foot injuries 
and the ratings are assigned based on the severity of the 
foot injury, not limitation of motion.  However, VA's General 
Counsel has held that depending on the nature of the foot 
injury, Diagnostic Code 5284 may involve limitation of motion 
and would require consideration of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  VAOPGCPREC 9-98.  

Furthermore, the Board points out that in this case, the 
veteran is in disagreement with the initial rating assigned 
for his right foot disability.  Thus the propriety of staged 
ratings should be considered, from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, the veteran has reported that the December 1997 
VA examiner's evaluation of his foot disability was rather 
cursory.  Indeed, the Board notes that the examiner did not 
record range of motion testing in degrees, although he did 
comment that the tenderness to palpation was not accentuated 
with dorsiflexion of the foot or toes.  More importantly, the 
examiner did not comment on any functional loss due to 
weakened movement, excess fatigability, incoordination, or, 
in particular, pain on use.  

The veteran has indicated that there are no other pertinent 
medical records, other than those that are already of record.  
However, on Remand, if he identifies any additional VA and 
private treatment records related to his service-connected 
right foot disability, they should be secured and associated 
with the claims folder.  

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  With any needed signed releases from 
the veteran, the RO should request copies 
of up-to-date records of any evaluation 
or treatment, VA or non-VA, that he has 
received for his right foot disability.  
All records so received should be 
associated with the claims folder. 

2.  The veteran should then be scheduled 
for an orthopedic examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings, and should describe in detail 
the presence or absence and the extent of 
any functional loss due to the veteran's 
right foot disability.  Consideration 
should be given to any loss due to 
reduced or excessive excursion, or due to 
decreased strength, speed, or endurance, 
as well as any functional loss due to 
absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the examiner 
should comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the appellant is supported by 
adequate pathology, e.g., muscle spasm, 
and is evidenced by his visible behavior, 
e.g., facial expression or wincing, on 
pressure or manipulation.  The examiner's 
inquiry in this regard should not be 
limited to muscles or nerves, but should 
include all structures pertinent to 
movement of the joint.  It is important 
for the examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the 
right foot disability that develops on 
use.  In addition, the examiner should 
express an opinion as to whether pain or 
other manifestations occurring during 
flare-ups or with repeated use could 
significantly limit functional ability of 
the affected part.  The examiner should 
portray the degree of any additional 
range of motion loss due to pain on use 
or during flare-ups.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  

3.  The RO should again consider the 
issue of entitlement to a higher initial 
rating for a right foot disability in 
light of VAOPGCPREC 9-98, (applying, as 
well, DeLuca v. Brown, 8 Vet. App. 202 
(1995)).  Also, the matter of staged 
ratings should be considered.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the determination remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case that 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


